Citation Nr: 0618828	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-28 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from March to 
November 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required on her part.


REMAND

On her August 2004 VA Form 9 (Substantive Appeal to the 
Board), the veteran checked the box indicating she wants a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  This type of proceeding is often referred to as a 
travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 
(2005).  She also had previously completed the designation on 
her VA Form 9 for not electing to have a Board hearing, but 
then further stated on that form that the earlier designation 
should be disregarded.  So a travel Board hearing must be 
scheduled before deciding her appeal.  See 38 C.F.R. 
§ 20.700(a) (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:
	
Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify her and her representative of 
the date, time and location of this 
hearing.  Place a copy of this letter 
in her claims file.  If, for whatever 
reasons, she changes her mind and 
withdraws her request for this hearing 
or does not appear for it on the date 
scheduled, also document this in the 
claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


